Citation Nr: 0801473	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  02-09 333	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for pes planus.

2.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial disability rating greater than 
10 percent for right knee strain.

4.  Entitlement to an initial disability rating greater than 
10 percent for right ankle strain.

5.  Entitlement to an initial disability rating greater than 
10 percent for left ankle strain.

[Consideration of the merits of the veteran's claims is the 
subject of a separate Board of Veterans' Appeals decision 
issued this same date.]
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for pes 
planus, evaluated as zero percent disabling, as well as 
degenerative disc disease of the lumbar spine, right knee 
strain, right ankle strain, and left ankle strain, each 
separately evaluated as 10 percent disabling.  The effective 
date of these schedular evaluations was designated as 
September 1, 2001, the day following separation from active 
duty.

Thereafter, by a November 2006 rating decision, the 
noncompensable schedular evaluation for pes planus was 
increased to 10 percent disabling, effective from September 
1, 2001.  Notwithstanding this grant of an increased rating, 
as the veteran has not withdrawn his claim and the maximum 
evaluation has not been assigned, the claim for the 
assignment of a higher rating remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2007, the Board received additional medical 
evidence as well as a waiver from the veteran for initial RO 
consideration of this evidence.

In June 2007, the Board issued a decision on all of the 
claims listed on the title page.




VACATUR

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904.

On June 5, 2007, the Board issued a decision denying higher 
initial ratings for service connected pes planus, 
degenerative disc disease of the lumbar spine, right knee 
strain, right ankle strain, and left ankle strain.  

It appears that the case was sent to the undersigned for 
review before the veteran's request for a hearing was 
processed.  The Board apologizes for this error. 

In November 2007, the veteran submitted a motion to vacate 
the Board's June 5, 2007, decision to afford him his right to 
a hearing before the Board.  The provisions of 38 U.S.C.A. 
§ 7107(b) indicate that the Board shall decide an appeal only 
after affording an appellant an opportunity for a hearing.  
Because the veteran requested a hearing before the Board's 
June 5, 2007 decision was rendered, that decision must be 
vacated.

ORDER

The Board's decision of June 5, 2007, is hereby vacated.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


